Exhibit 10.1

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

This Confidential Settlement Agreement and Release (the “Agreement”) is made and
entered as of August 30, 2019 (the “Effective Date”) by and between Duke Energy
Business Services LLC, as agent for and on behalf of Duke Energy Carolinas, LLC
and Duke Energy Progress, LLC (formerly known as Duke Energy Progress, Inc.)
(collectively, “Duke Energy”) and Charah, LLC (formerly, Charah, Inc.)
(“Charah”).

RECITALS

WHEREAS, Duke Energy and Charah (each individually a “Party,” and collectively
the “Parties”) are parties to that certain Master Contract Number 8323, dated
November 12, 2014, by and between Duke Energy Business Services LLC, as agent
for and on behalf of Duke Energy Carolinas, LLC and Duke Energy Progress, Inc.
and Charah, Inc., as amended pursuant to that certain Amendment No. 1, dated
January 7, 2015, that certain Amendment No. 2, dated May 4, 2015, that certain
Amendment No. 3, dated June 25, 2015, that certain Amendment No. 4, dated
August 20, 2015, that certain Amendment No. 5, dated August 17, 2016, and that
certain Amendment No. 6, dated March 5, 2018 (collectively, the “Contract”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Contract.

WHEREAS, the Contract terminated on May 29, 2019, based on the occurrence of a
Deemed Termination event as defined in Section 1.1 of Exhibit B to the Contract;

WHEREAS, following the termination of the Contract, the Parties were required to
mutually determine the Prorated Costs, if any, that were due to Charah,
including the various components thereof, through cooperation in good faith;

WHEREAS, the Contract defined the Prorated Costs as the amount of acquisition,
development, closure, post-closure monitoring, and leachate collection and
disposal costs multiplied by the Prorated Percentage, which Prorated Percentage
reduced such costs to the amount not recovered by Charah through Duke Energy’s
payment of the “Unloading/Development/Placement” portion of the applicable Per
Ton Prices for the total tonnage of Beneficial Reuse Ash transported to the
Brickhaven and Sanford Clay Mines, but did not define the terms “acquisition,”
“development,” “closure,” “post-closure monitoring,” and “leachate collection
and disposal”;

WHEREAS, Charah was responsible under Section 7.3(a) of Exhibit B to the
Contract for providing Duke Energy with reasonable documentation to support any
costs for which it sought reimbursement under the Prorated Costs determination
and Duke Energy had the right under Section 7.3(a) of Exhibit B of the Contract
to verify such costs and the reasonable documentation thereof, and the right
under Section 4.8 of Exhibit B to the Contract to inspect, copy, and audit
Charah’s books and records relevant to the Contract;



--------------------------------------------------------------------------------

WHEREAS, notwithstanding Charah’s provision of documentation in support of the
costs for which it sought reimbursement and Duke Energy’s review of such costs
and the documentation thereof, the Parties disagreed about the amount of
acquisition, development, closure, post-closure monitoring, and leachate
collection and disposal costs that were properly included in the Prorated Costs
determination, and thus disagreed on the total amount of Prorated Costs that
Duke Energy was required to pay and Charah was entitled to receive; and

WHEREAS, the Parties, without admissions of any kind, and desiring to avoid
litigation, expense, delay, and uncertainty, and each acting on its own good
faith business judgment, have mutually agreed to resolve the disputes between
them for good and valuable consideration on the terms set forth herein;

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Settlement Payment. Duke Energy will pay Charah the total sum of eighty
million dollars ($80,000,000) (the “Settlement Payment”) as provided in this
Section 1. Concurrently with the execution of this Agreement, Charah shall
provide Duke Energy with a written invoice, in a mutually-agreed upon form, for
an aggregate amount equal to the Settlement Payment. Duke Energy shall pay such
invoice as follows:

 

  a.

Duke Energy will pay Charah seventy-two million five hundred thousand
($72,500,000) by electronic funds transfer within five (5) business days of the
Effective Date or Duke Energy’s receipt of an invoice for payment of such amount
from Charah, whichever is later.

 

  b.

Duke Energy will pay Charah seven million five hundred thousand ($7,500,000) by
electronic funds transfer within five (5) business days of : (i) Charah
providing documentation to Duke Energy of Charah’s securing the Bond pursuant to
Section 3(a) below or upon Certification (as defined in Section 3(a)), whichever
occurs first; (ii) Charah providing documentation to Duke Energy reflecting that
Duke Energy Business Services LLC, Duke Energy Carolinas, LLC and Duke Energy
Progress, LLC have been properly named as additional insureds under the
insurance policies required pursuant to Section 3(b) below, excluding Worker’s
Compensation/Employer’s Liability and E&O insurance; and (iii) Duke Energy’s
receipt of an invoice for payment of such amount from Charah.

 

2



--------------------------------------------------------------------------------

2. Prorated Costs. The Parties acknowledge that the Settlement Payment, once
made, in addition to being consideration for this Agreement, will represent full
payment of, and entirely discharge, any obligation on Duke Energy’s part to pay
Prorated Costs under Section 7.3 of Exhibit B to the Contract, and will
constitute payment in full of, and fully satisfy, any right on Charah’s part to
receive Prorated Costs under Section 7.3 of Exhibit B to the Contract, and that
neither Party has any remaining outstanding obligation to pay the other for
goods or services provided under the Contract or any Purchase Order.

3. Performance Bonds and Insurance.

 

  a.

Charah shall maintain at all times in full force and effect any and all bonds
required by applicable legal or regulatory requirements. Additionally,
contemporaneously herewith, Charah shall obtain and maintain a performance bond
in the amount of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000) in
favor of Duke Energy and having terms and conditions mutually and reasonably
acceptable to the Parties (“Bond”) securing implementation of the reclamation
plan required pursuant to the terms and conditions of the Solid Waste Management
Facility Structural Fill, Mine Reclamation Permit No. 1910 (“Structural Fill
Permit”) issued by the Division of Waste Management to Construct and Operate the
Brickhaven No. 2 Tract “A” Mine Structural Fill in conjunction with NCDENR DEMLR
Mine Permit 19-25 (“Mining Permit”) issued by the Division of Energy, Mineral,
and Land Resources on June 5, 2015, to change the method for reclaiming the mine
by constructing structural fill using Coal Combustion Byproducts in accordance
with the provisions of the Coal Ash Management Act of 2014 issued by the
Division of Energy, Mineral, and Land Resources on June 5, 2015, as the
foregoing may be amended from time to time (the Structural Fill Permit and the
Mining Permit are collectively referred to herein as the “Permits”). Charah
shall maintain the Bond from the issue date of the Bond until the Division of
Energy, Mineral, and Land Resources issues a certification that implementation
of the reclamation plan required by the Permits, including all physical work
required in connection therewith, is complete at the Brickhaven Clay Mine
(“Certification”). The Bond shall include at least the minimum terms set forth
below in subparts (i) and (ii). Upon occurrence of Certification, Charah’s and
the Surety’s obligations under this

 

3



--------------------------------------------------------------------------------

  Section 3 and the Bond shall automatically expire and be discharged. In the
event of a sale of the Brickhaven Clay Mine, the purchaser of the Brickhaven
Clay Mine must agree in writing to assume Charah’s obligations set forth in the
Section 3 and must secure the required Bond prior to or contemporaneously with
the purchase of the Brickhaven Clay Mine.

 

  (i)

The Bond shall become effective and shall remain in full force and effect
thereafter for a period of at least one (1) year and will automatically extend
for additional periods of at least one (1) year from the expiry date thereof, or
any future expiration date, unless the bond issuing entity (“Surety”) provides
to Duke Energy not less than ninety (90) days advance written notice of the
Surety’s intent not to renew the Bond or unless the Bond is earlier canceled
pursuant to the following. The Bond may be canceled at any time upon ninety
(90) days advance written notice from the Surety to Duke Energy. Such
cancellation notice shall not discharge the Surety from its obligations under
the Bond, provided the Demand (as defined below) for payment from Duke Energy is
received prior to the effective date of such non-renewal or cancellation. It is
understood and agreed that Duke Energy shall be entitled to recover the full
amount of the Bond (less any previous amounts paid to Duke Energy under the
Bond) if the Surety cancels or nonrenews the Bond and, within thirty (30) days
prior to the effective date of cancellation or nonrenewal, Duke Energy has not
received (at no cost to Duke Energy) (1) an equivalent replacement bond or
(2) other security or combination thereof acceptable to Duke Energy (consistent
with the terms and conditions of this Agreement) to replace the Bond (“Demand”).

 

  (ii)

Duke Energy agrees that Duke Energy may not make a demand against the Bond
unless and until (1) the Division of Solid Waste Management of the Department of
Environmental Quality fully depletes the performance bond secured in its favor
pursuant to the Structural Fill Permit for closure, post-closure, and potential
assessment and corrective action costs, which bond is currently in the total
amount of $10,436,498.95.

b. Charah agrees to maintain the insurance policy set forth in Section 13.1 of
the Contract for a period of five (5) years following the Effective Date.

 

4



--------------------------------------------------------------------------------

4. Costs. Each Party shall bear its own costs and attorneys’ fees incurred in
connection with this Agreement, including any fees, expenses, or costs relating
to the negotiation, execution, and implementation of this Agreement, and each
Party hereby waives and releases any claim against the other for costs or
attorneys’ fees incurred in connection with this Agreement.

5. Limited Mutual Release. Subject to the conditions set forth herein, each
Party hereby irrevocably releases, acquits, and forever discharges the other,
its respective predecessors, successors, and assigns, and its respective past
and present parent companies, subsidiary companies, affiliates, partners,
shareholders, directors, officers, managers, members, employees, attorneys,
agents, insurers, representatives, divisions and all other persons or entities
acting for or on their behalf from any and all actions, causes of action,
claims, demands, liabilities, damages of any kind whatsoever, known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, which
arise out of or concern any Party’s duty to pay or right to receive Prorated
Costs under Section 7.3 of Exhibit B to the Contract or any Party’s duty to pay
or right to receive payment for goods or services provided under the Contract or
any Purchase Order (“Released Claims”), and any liability for any expenses
arising out of or relating to any Released Claims, however denominated.

6. Survival of Claims, Rights, and Obligations.

 

  (a)

Notwithstanding the Parties’ mutual release of claims concerning any Party’s
duty to pay or right to receive Prorated Costs under Section 7.3 of Exhibit B to
the Contract or any Party’s duty to pay or right to receive payment for goods or
services provided under the Contract or any Purchase Order, to avoid any doubt,
the Parties do not release each other from any obligations that survived
termination of the Contract, which remain in full force and effect, namely,
Sections 3, 4.2, 4.9 (as modified herein, below), 5, 6.1, 7.4, 7.5, 7.6, 9 (as
modified herein, below), 12, 13, 14, 15, 17, 19, 24, and 25 of Exhibit B to the
Contract (“Surviving Terms”), which the Parties acknowledge and agree remain in
effect pursuant to their terms; provided, however, to the extent any such
surviving provisions of the Contract conflict with the conditions, obligations
or terms of this Agreement, the conditions, obligations or terms of this
Agreement shall control. While the Parties have released each other from claims
concerning Prorated Costs and payments for goods or services provided, the
Parties do not intend that such release extend to or encompass matters beyond
their rights and obligations related to Prorated Costs under the Contract.

 

5



--------------------------------------------------------------------------------

  (b)

Obligations pursuant to Section 4.9 of the Contract.

 

  (i)

Grounds for Demanding Adequate Assurance of Performance. Duke Energy may demand
Charah provide Adequate Assurance of Performance in the event of: (1) a material
adverse change in Charah’s financial condition; (2) a material breach by Charah
of this Agreement or the Surviving Terms; or (3) a claim is asserted or
threatened against Duke Energy arising from or related to Charah’s performance
under this Agreement or the Surviving Terms (each of subparts (1), (2) and
(3) being referred to as a “Trigger Event”), and, during the pendency of any
Trigger Event, there is a Material Financial Deficiency (“Adequate Assurance
Event”). As used herein, “Material Financial Deficiency” means Charah is unable
to demonstrate, through the provision of insurance, financial, or other related
information reasonably requested by Duke Energy as a result of such Triggering
Event, that it has insurance coverage and/or liquidity reserves materially in
excess of the potential liability commensurate with the risk arising from the
Trigger Event.

 

  (ii)

Duke Energy has the right to demand Adequate Assurance of Performance from
Charah for a period of five (5) years following the Effective Date.

 

  (iii)

The Adequate Assurance of Performance demanded by Duke Energy must be reasonably
commensurate with the risk arising from the occurrence of the Adequate Assurance
Event. Further, Duke Energy cannot demand Charah to provide Adequate Assurance
of Performance in a manner or amount that would place Charah in breach of an
existing third-party obligation owed by Charah or, solely as a result of such
demand by Duke Energy, would cause Charah to become insolvent.

 

  (c)

Obligations pursuant to Section 9 of the Contract.

 

  (i)

Charah may assign its obligations under this Agreement and the Surviving Terms
to (i) an affiliate or successor of Charah, or (ii) a future purchaser of the
Brickhaven Clay Mine if, in either case, such assignee has the same or better
creditworthiness and financial condition as Charah and can reasonably
demonstrate to Duke Energy’s reasonable satisfaction that such future purchaser
can make financial arrangements to fulfill the assigned obligations under this
Agreement and the Surviving Terms. No such assignment

 

6



--------------------------------------------------------------------------------

  shall release Charah of its obligations under this Agreement and the Surviving
Terms unless Charah has provided Duke Energy with at least thirty (30) days’
written notice prior to the making of such assignment. Duke Energy shall have
the right to reasonably object to such assignment by providing written notice of
such objection to Charah within thirty (30) days of receiving Charah’s notice of
assignment and setting forth with reasonable specificity the grounds for such
objection. In the event Duke Energy does not object within such thirty (30) day
period or Duke Energy objects within such thirty (30) day period and such
objections are resolved to Duke Energy’s satisfaction, not to be unreasonably
conditioned, delayed or withheld, and Charah proceeds to sell the Brickhaven
Clay Mine to such assignee, provided the assignee agrees in writing to assume
all of the then-existing obligations of Charah set forth herein and the
Surviving Terms as applicable to the Brickhaven Clay Mine, then Charah shall
thereafter be released in full from its obligations hereunder and the Surviving
Terms, but relative to the Brickhaven Clay Mine only.

 

  (ii)

Section 9 of the Contract shall not apply to the Sanford Clay Mine and, in the
event the Sanford Clay Mine is sold to a third party unaffiliated with Charah,
provided the purchaser of such property agrees in writing to assume all of the
then-existing legal or regulatory requirements applicable to Charah, then Charah
shall thereafter be released in full from its obligations hereunder and the
Surviving Terms, but relative to the Sanford Clay Mine only.

7. Closure Obligations. Charah hereby acknowledges and agrees that it remains
solely responsible for all costs and expenses with respect to closure,
post-closure monitoring, and leachate collection and disposal at the Brickhaven
Mine site in Moncure, North Carolina and the Sanford Mine site in Sanford, North
Carolina (“Closure Obligations”). Charah is solely responsible for complying and
conforming with all Environmental Laws relating to the Closure Obligations,
including without limitation any requirements pertaining to obtaining permits,
deed restrictions, compliance boundaries, notices, construction or operation of
water supply wells, groundwater monitoring, leachate collection and disposal,
remediation, closure, financial assurances, and reporting. Charah further
acknowledges and agrees that a portion of the Settlement Payment is intended to
cover all future costs associated with the Closure Obligations and Charah has or
shall accrue anticipated expenditures.

 

7



--------------------------------------------------------------------------------

8. Termination of Options. The Parties acknowledge and agree that pursuant to
Section 7.3(b) of Exhibit B of the Contract, Duke Energy’s options to purchase
the Brickhaven and Sanford clay mines have expired. Within five (5) business
days following the Effective Date, Duke Energy shall execute and return to
Charah documents concerning the expiration and termination of its options to
purchase real property in the forms attached hereto as Exhibit A and Exhibit B.

9. Covenant Not to Sue. Each Party hereby agrees that it will not pursue, in any
judicial or other forum or proceeding, or in any other manner, any of the
Released Claims.

10. Best Efforts. The Parties shall exercise their reasonable best efforts to
obtain in a timely manner all court approvals and orders, if any, necessary to
carry out the provisions of this Agreement and shall work together in good faith
in all other respects to carry out the provisions of this Agreement, including
the preparation and execution of all documents that may be reasonably necessary
or desirable to effect the purposes of this Agreement.

11. Confidentiality. The terms of this Agreement shall be kept confidential.
Neither Party shall disclose or assist others in disclosing the terms of this
Agreement to any third party, including but not limited to any media or press,
except as required by law, as ordered by a court of competent jurisdiction, or
as necessary to enforce the terms of this Agreement. Notwithstanding this
provision, (i) the Parties are permitted to disclose the terms of this Agreement
to their financial and legal advisors as necessary on the condition that
recipients of such disclosures agree to be bound by the terms of this provision
or are bound by confidentiality obligations to the disclosing Party that would
have the same effect; (ii) Duke Energy is permitted to disclose this Agreement
to government regulatory bodies, including but not limited to the North Carolina
Utilities Commission (and its Public Staff) and the South Carolina Public
Services Commission, if it determines that such disclosure is required or
reasonably necessary; (iii) Duke Energy is permitted to disclose this Agreement
to intervenors in regulatory proceedings, wholesale customers, or other
customers or parties with audit and inspection rights that cover the Contract or
this Agreement, if it determines that such disclosure is required or reasonably
necessary and such parties agree to maintain the confidentiality of such
information; (iv) the Parties are permitted to disclose the terms of this
Agreement and the Contract in filings with the United States Securities and
Exchange Commission; and (iv) each Party is permitted to disclose information
concerning the terms of this Agreement subject to and after obtaining the
specific written consent of the other Party to such disclosure. No Party shall
oppose any motion by another Party for a protective order, not inconsistent with
this Section, protecting the confidentiality of the terms of this Agreement, and
if any such Party so requests and the court approves (in instances where court
approval is a necessary prerequisite to filing under seal), then any court
filing by any Party that discloses any terms of this Agreement shall be filed
under seal.

 

8



--------------------------------------------------------------------------------

12. Settlement of Disputed Claims; No Admission of Liability. This Agreement
constitutes a full and complete settlement (according to the terms stated
herein) of the Released Claims. Neither the making nor the performance of this
Agreement shall be construed as an admission of liability, fault, wrongdoing,
misconduct, negligence, or breach of duty of any kind by any Party hereto, all
of which each Party denies. No statement in this Agreement or any document
executed pursuant to this Agreement or in the negotiation or preparation of this
Agreement may be offered or construed as evidence in any proceeding except a
proceeding to enforce the terms of this Agreement or any agreement or instrument
delivered pursuant to this Agreement.

13. Representations and Warranties. Each of the Parties represents that as of
the date of execution of this Agreement:

a. It is an entity duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation or organization, having all
requisite power, authority, and capacity to enter into this Agreement and
perform its obligations hereunder;

b. This Agreement is a legal, valid, and binding obligation of such Party,
enforceable in accordance with its terms;

c. It is not required to obtain any approval, consent, waiver, or authorization
of or make any filing or registration with any governmental or
quasi-governmental authority or other party that is not a government or
quasi-governmental authority for the execution, delivery, or performance of this
Agreement or the transactions contemplated hereby;

d. The execution, delivery, and performance of this Agreement will not
(i) violate its Articles of Incorporation, Articles of Organization, and/or
Bylaws; (ii) violate any law, statute, or regulation, or any judgment, order,
ruling, or other decision of any governmental or quasi-governmental authority,
court, or arbitrator applicable to such Party; or (iii) constitute a default
under, or result in the breach or acceleration of performance of, any contract,
commitment, instrument, or agreement to which such Party is bound; and

e. It is not subject to any outstanding judgment, order, writ, injunction, or
decree of any court or any administrative, quasi-governmental or governmental
body, which would materially impair its ability to execute and perform its
obligations under this Agreement.

14. Full Capacity; Binding Effect. The persons signing this Agreement each
represent that they have full authority and representative capacity to execute
this Agreement in the capacities indicated below. This Agreement shall be
binding upon and inure to the benefit of the Parties and all their successors,
assigns, and legal representatives.

15. No Oral Modifications. This Agreement may not be altered, amended, modified,
or rescinded in any way except by written instrument duly executed by the
Parties.

 

9



--------------------------------------------------------------------------------

16. Consultation with Counsel. The Parties acknowledge, by their
representatives’ signatures below, that their attorneys have explained to them
the meaning of this document and the consequences of signing it, and each Party
acknowledges that it has entered into this Agreement freely, voluntarily, and
after consultation with counsel.

17. Invalid Provisions. If any provision of this Agreement is subsequently held
to be illegal, invalid, or unenforceable, such provision shall be fully
severable. If a provision cannot be fully severed, there shall be added a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as is possible while making that provision otherwise legal, valid, and
enforceable.

18. Notices. Any notice, communication, request, reply, or advice (collectively,
“Notice”) required or permitted to be given by any Party to any other Party
under this Agreement shall be in writing and shall be given or served by
(i) deposit in the United States Mail, addressed to the Party to be notified,
postage prepaid, and registered or certified with return receipt requested;
(ii) delivery in person to such Party; or (iii) any other method that provides
actual and verifiable receipt by such Party. Notice deposited in the mail in the
manner hereinabove described shall be effective only if and when received or
refused by the Party to be notified. For purposes of a Notice, the addresses of
the Parties are as follows:

If to Charah:

Charah, LLC

12601 Plantside Drive

Louisville, KY 40299

Attention: President

With a copy to:

Charah, LLC

12601 Plantside Drive

Louisville, KY 40299

Attention: Legal Department

If to Duke Energy:

Duke Energy Business Services LLC

400 S. Tryon Street, Mail Code ST06K

Charlotte, North Carolina 28202

Attention: Vice President, Coal Combustion Products

 

10



--------------------------------------------------------------------------------

With a copy to:

Duke Energy Corporation

550 S. Tryon Street, 45th Floor

Charlotte, North Carolina 28202

Attention: Deputy General Counsel

Any Party may change the addresses listed above by providing Notice of the
change of address to the other Party pursuant to the terms of this Section.

19. Entire Agreement. This Agreement contains the entire agreement between the
Parties concerning the subject matter of this Agreement. All previous
discussions and negotiations have been merged into this Agreement. No party to
this Agreement has relied upon any oral or written representations, express or
implied warranties, or agreements that are not expressly contained in this
Agreement.

20. Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of North Carolina. Any and all claims,
controversies, and causes of action arising out of or relating to this Agreement
(including without limitation validity, enforceability, construction,
interpretation, performance, breach, and remedies), whether sounding in
contract, tort, statute, or otherwise, shall be governed by the laws of the
State of North Carolina, including its statutes of limitations, without giving
effect to any conflict-of-laws rule that would result in the application of the
laws of a different jurisdiction.

21. Exclusive Forum and Consent to Personal Jurisdiction. The Parties agree that
the state and federal courts located in North Carolina shall be the exclusive
judicial forums for the adjudication of all disputes between them arising out of
or relating to this Agreement, and the Parties each consent to the exercise of
personal jurisdiction over them by such courts in any such adjudication and
waive any and all objections and defenses to such personal jurisdiction. To the
fullest extent permitted by law, any action or proceeding filed in the state
courts of North Carolina shall be designated to the North Carolina Business
Court, and the Parties hereby expressly consent and agree to such forum.

22. Captions. The captions of sections and subsections hereof are for
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Agreement.

23. Negotiated Agreement. The Parties acknowledge and agree that this Agreement
was reached as the result of negotiation between the Parties, each of which had
equal bargaining power in those negotiations, and each of which had full access
to the counsel of its choice in connection with the negotiation, drafting, and
execution of this Agreement. No Party shall be considered to be the drafter of
this Agreement, or any provision hereof, for purposes of the construction of
this Agreement, nor shall this Agreement or any of its provisions be construed
against any Party by reason of its participation in the negotiation, drafting,
or execution of this Agreement or that provision. The Parties expressly agree
that if a court of competent jurisdiction deems any of the language contained in
this Agreement to be vague or ambiguous, such language shall not be
presumptively construed against any Party but shall instead be construed to give
effect to the true intention of the Parties.

 

11



--------------------------------------------------------------------------------

24. Execution. This Agreement may be signed in any number of counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute a single binding and enforceable agreement. Counterpart copies of
this Agreement may be signed by a Party and exchanged by email or facsimile, and
such copies shall be fully binding.

IN WITNESS WHEREOF, the Parties, through their duly authorized officers,
managers, and/or representatives, as the case may be, hereby execute this
Agreement.

 

CHARAH, LLC    DUKE ENERGY BUSINESS SERVICES, LLC as Agent for and on Behalf of
DUKE ENERGY CAROLINAS, LLC and DUKE ENERGY PROGRESS, LLC

 

By:  

/s/ Scott Sewell

    By:  

/s/ Melody Birmingham-Byrd

Name: Scott Sewell

Title: President and Chief Executive Officer

 

Date: August 30, 2019

   

Name: Melody Birmingham-Byrd

Title: SVP, Chief Procurement Officer

 

Date: August 30, 2019

 

12